EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Shipe on September 7, 2021.
The application has been amended as follows: 
25. 	(Currently Amended) A patient support device comprising: 
at least one patient top for supporting a patient's body above the floor, the at least one patient top including at least one tube connector for receiving support connection,
at least one end support for connection with the patient top to support the patient top for selective rotation about a rotation axis, and 
a connection assembly for selectively connecting the at least one patient support top with the at least one end support, the connection assembly including at least one docking receiver defining a tube slot for receiving the at least one tube connector, and a docking gate for selectively blocking against disconnection of the patient top with the at least one end support, the docking gate movable between an unlocked position clear from an entrance of the tube slot and a locked position extending across at least a portion of the entrance to block removal of the at least one tube connector, wherein the entrance opens outwardly from the rotation axis, 
wherein in the engaged position the lock pin is inserted into a pin slot of the body, and in the locked position of the docking gate, the pin slot is positioned in-5-Application No. 16/275,7287175-287865 correspondence with the lock pin and the pin slot is out of correspondence with the lock pin in positions of the docking gate other than the locked position.
28. 	(Canceled) 
29. 	(Canceled)
30. 	(Currently Amended) The patient support device of claim [[28]] 25, wherein the body includes a wing extending from an interior surface of the pin slot preventing removal of the pin without unloading.
33. 	(Currently Amended) A patient support device comprising: 
at least one patient top for supporting a patient's body above the floor, the at least one patient top including at least one tube connector for receiving support connection, 
at least one end support for connection with the patient top to support the patient top for selective rotation about a rotation axis, and 
a connection assembly for selectively connecting the at least one patient support top with the at least one end support, the connection assembly including at least one docking 
wherein the docking gate includes at least one gate latch including a body and an arm extending from the body for selective interaction with the tube slot, the arm extending across the entrance in the locked position to block removal of the tube connector from the tube slot and clear from the entrance in the unlocked position, the connection assembly includes a lock pin moveable between a disengaged position permitting movement of the docking gate out from the locked position and an engaged position blocking the docking gate from movement out from the locked position, wherein in the engaged position the lock pin is inserted into a pin slot of the body, and the body includes a wing extending from an interior surface of the pin slot preventing removal of the pin without unloading.

Allowable Subject Matter
Claims 1-3, 6-8, 10-27 and 30-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 			Applicant has converted the allowable subject matter of claims 7, 8 and 9 into independent form. See paragraphs 29-31 of the Office action mailed May 18, 2021 for further discussion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        9/7/2021